                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 BRANCH BANKING & TRUST                      §
 CO.,                                        §
                                             §
      Plaintiff,                             §
                                             §
 v.                                          §       Civil Action No. 4:19-cv-00346-P
                                             §
 MELLOW MUSHROOM THREE                       §
 PEAT, INC., ET AL.,                         §
                                             §
      Defendants.                            §

                      MEMORANDUM OPINION AND ORDER

        Before the Court is Plaintiff Branch Banking & Trust Co.’s (“the Bank”) Motion to

Enforce Settlement Agreement (ECF No. 17) (“Motion to Enforce”), filed July 30, 2019,

and the Bank’s Opposed Motion to File Supplemental Evidence (ECF No. 31), filed

September 3, 2019. Both of these motions are fully briefed and ripe for review.

        First, having considered the Bank’s Opposed Motion to File Supplemental Evidence

and all responsive briefings and other papers on file with the Court, the Court finds that it

should be and is hereby GRANTED. Accordingly, the evidence described in the Bank’s

Opposed Motion to File Supplemental Evidence hereby supplements the evidence provided

in support of the Bank’s Motion to Enforce. Second, having considered the Bank’s Motion

to Enforce, the Court finds, for the reasons set forth below, that it should be and is hereby

DENIED.
                                    BACKGROUND

I.     The Bank Makes Two Loans to Defendants and Files this Lawsuit.

       This acrimonious collection action arises out of two secured loans the Bank made

to Mellow Mushroom Three Peat, Inc. (“Mellow Mushroom”) for construction of a

restaurant and restaurant equipment. Pl.’s Orig. Compl. at p. 2, ECF No. 1. These loans

were secured by the unconditional guaranties of the Arlington Double Down Enterprises,

LLC (“Double Down”), Zig Zag Dough, LLC (“Zig Zag”), Kimberly Slawson (“Ms.

Slawson”), and Montie J. Slawson (“Mr. Slawson”) (“Guarantor-Defendants”). 1 Id.

       The Bank filed its Original Complaint on April 26, 2019. Id. The Bank asserts that

the loans are in default, with an amount of outstanding debt totaling $1,660,718.94. Id. at

pp. 5-6. It claims that such amount is due and owing as of April 19, 2019, with interest

continuing to accrue on said sum until paid in full, plus reasonable fees and expenses which

continue to accrue. Id. at pp. 10-11. The Bank further claims that it has made demand for

the payment of the outstanding balance of the loans, but Defendants have not satisfied the

debt. Id. at p. 2. Defendants have answered, deny that they have failed to comply with the

terms of the loans, and dispute the amount of the balance the Bank claims is outstanding

on the notes. See ECF Nos. 8, 13, 19.

II.    The Parties Attempt to Settle Their Dispute.

       In July 2019, the parties engaged in informal settlement negotiations concerning the

claims at issue in this lawsuit. Pl.’s Mot. to Enf. at pp. 2-4, ECF No. 17-1. On July 16,


       1
       The term “Defendants” as used herein refers to Mellow Mushroom together with the
Guarantor-Defendants.
                                             2
2019, counsel for the Bank, Marty Quirk, sent an e-mail to counsel for Defendants, Andrew

Stasio, that purported to recapitulate a conversation the two attorneys had the day before. 2

Ex. A-1 to Pl.’s Mot. to Enf., ECF No. 17-1.

       Mr. Quirk’s email on July 16, 2019 at 11:04 a.m. stated as follows:

                Andrew:

                      From our conversation yesterday, I understand that we
               have agreed to a consent judgment in the pending Federal
               notes’ case and have also agreed that your clients will
               cooperate and sign necessary documentation to secure and
               reflect BB&T’s lien on any proceeds of the pending
               construction litigation. Please let me know if you agree to those
               understandings and we will forward to you the necessary
               documents with the goal of getting all documentation for the
               consent judgment and for the lien signed this month. Thanks.

               -Marty

Id. Mr. Stasio responded to Mr. Quirk’s email that same day at 12:10 p.m. as follows:

               Hi Marty,

               That is our intention and understanding as well. I appreciate
               your working toward our mutual goal of protecting our clients
               while seeking the means to satisfy the notes.

               Andrew

Id.

       2
        Mr. Quirk is a Georgia attorney, and is not counsel of record in this lawsuit; however, both
the Bank and Mr. Quirk allege that Mr. Quirk had the authority to negotiation a settlement on the
Bank’s behalf in July 2019. Pl.’s Reply at p. 3, ECF No. 32; Aff. of Martin Quirk at pp. 2-4, ECF
No. 31-1. Andrew Stasio filed original answers on behalf of Mellow Mushroom, Ms. Slawson,
Mr. Slawson, and Double Down. ECF Nos. 8 and 13. Mr. Stasio did not file the original answer
on behalf of Zig Zag, but Mr. Stasio “confirmed by email on July 17, 2019 that he represented Zig
Zag.” Pl.’s Mot. to Enf. at p.3, ECF No. 17-1; Ex. E-1 to Unsworn Dec. of Jason Rodriguez,
ECF No. 31-2.


                                                 3
III.   Defendants Decline to Formalize the Settlement.

       Following the above e-mail exchange (the “July 16 Email Exchange”), Defendants

refused to sign any documentation to effectuate a consent judgment or any settlement

agreements. Pl.’s Mot. to Enf. at p. 4, ECF No. 17-1. On July 24, 2019, Evan Lane “Van”

Shaw, Janet R. Randle, and David Welch of the Law Office of Van Shaw filed a Notice of

Appearance on behalf of Mellow Mushroom, Double Down, Ms. Slawson, and Mr.

Slawson. Not. of Appear., ECF No. 15. On July 30, 2019, The Law Offices of Van Shaw

filed Zig Zag’s original answer without including Mr. Stasio on the filing. Zig Zag’s Orig.

Answer, ECF No. 19. That same day, Mr. Stasio filed a motion to withdraw as attorney of

record for Mellow Mushroom, Double Down, Ms. Slawson, and Mr. Slawson. Mot. for

Withdrawal of Counsel, ECF No. 18.

       The Bank filed its Motion to Enforce on July 30, 2019, in which it asked the Court

to find that the July 16 Email Exchange constituted a binding settlement agreement

enforceable against all parties, and further asked the Court to order Defendants to execute

an agreed judgment and pledge agreement. Pl.’s Mot. to Enf., ECF No. 17. Defendants

filed their Response to Plaintiff’s Motion to Enforce Settlement and Evidentiary Objections

to Plaintiff’s Evidence Proffered in Support of Same on August 20, 2019. Def.’s Resp.,

ECF No. 28. The Bank filed a reply on September 3, 2019 (ECF No. 32), and Defendants

responded to the Bank’s reply on September 8, 2019 (ECF No. 34). 3



       3
         The Court has considered the evidentiary objections raised in Defendants’ Response to
Plaintiff’s Motion to Enforce Settlement and Evidentiary Objections to Plaintiff’s Evidence
Proffered in Support of Same (ECF No. 28) and in Plaintiff’s reply thereto (ECF No. 32). After
                                              4
                                    LEGAL STANDARD

       “It is well established that courts retain the inherent power to enforce agreements

entered into in settlement of litigation pending before them.” See e.g., Bell v. Schexnayder,

36 F.3d 447, 449 (5th Cir. 1994) (internal quotation marks and citation omitted). In

diversity cases, state contract law governs the enforcement and construction of such

agreements. Sundown Energy, L.P. v. Haller, 773 F.3d 606, 611 (5th Cir. 2014); Lefevre

v. Keaty, 191 F.3d 596, 598 (5th Cir. 1999). Federal courts sitting in Texas apply Texas

Rule of Civil Procedure 11 to settlement agreements, even though it is arguably a

procedural rule. Anderegg v. High Standard, Inc., 825 F.2d 77, 80 (5th Cir. 1987); see also

White Farm Equip. Co. v. Kupcho, 792 F.2d 526, 529 (5th Cir. 1986) (“[C]hallenges to a

settlement agreement based on interpretation of an ambiguous term, capacity to contract,

fraud, or indefiniteness of a term all turn on the applicable state law.”). Rule 11 provides

in relevant part that “no agreement between attorneys or parties touching any suit pending

will be enforced unless it be in writing, signed and filed with the papers as part of the

record.” TEX. R. CIV. P. 11. “Rule 11 is a minimum requirement for enforcement of all

agreements concerning pending suits, including, but not limited to, agreed judgments.” 4

Kennedy v. Hyde, 682 S.W.2d 525, 528 (Tex. 1984). A settlement agreement that complies

with Rule 11 must also satisfy the elements required for the formation of a valid contract,




reviewing the evidence, the arguments of counsel, and all papers on file with the Court, the Court
finds that the objections should be and are hereby OVERRULED.
       4
       Texas and Federal courts use the terms “agreed judgment(s),” “consent judgment(s),” and
“consent decree(s)” interchangeably.
                                                5
which are: (1) an offer; (2) acceptance in strict compliance with the terms of the offer; (3)

a meeting of the minds; (4) each party’s consent to the terms; and (5) execution and delivery

of the contract with the intent that it be mutual and binding. Cessna Aircraft Co. v. Aircraft

Network, LLC, 213 S.W.3d 455, 465 (Tex. App.—Dallas 2006, pet. denied). Thus,

“compliance with Rule 11 is necessary, but not sufficient [to enforce a settlement

agreement containing an] agreed judgment.” Kennedy, 682 S.W.2d at 529.

       “Federal Courts have held under a great variety of circumstances that a settlement

agreement once entered into cannot be repudiated by either party and will be summarily

enforced.” Kupcho, 792 F.2d at 530 (quoting Cia Anon Venezolana de Navegacion v.

Harris, 374 F.2d 33, 35 (5th Cir. 1967)). However, the authority to enforce a settlement

agreement does not automatically empower a court to enter a consent judgment based on

that settlement agreement. Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 268

(5th Cir. 1995). A “court cannot render a valid agreed judgment absent consent at the time

it is rendered.” Padilla v. LaFrance, 907 S.W.2d 454, 461 (Tex. 1995); Kennedy, 682

S.W.2d at 528 (“[N]otwithstanding a valid Rule 11 agreement, consent must exist at the

time an agreed judgment is rendered.”); Burnaman v. Heaton, 240 S.W.2d 288, 291 (Tex.

1951) (“It is not sufficient to support the judgment that a party’s consent thereto may at

one time have been given; consent must exist at the very moment the court undertakes to

make the agreement the judgment of the court.”). “[A] party has the right to revoke his

consent at any time before the rendition of judgment.” Quintero v. Jim Walter Homes, Inc.,

654 S.W.2d 442, 444 (Tex. 1983); Lefevre, 191 F.3d at 598 (citing S & A Restaurant Corp.

v. Leal, 892 S.W.2d 855, 857 (Tex. 1995)). A consent judgment rendered after one of the

                                              6
parties revokes its consent is void. Leal, 892 S.W.2d at 857; Samples Exterminators v.

Samples, 640 S.W.2d 873, 874–75 (Tex. 1982).

       “Although a court cannot render a valid agreed judgment absent consent at the time

it is rendered, this does not preclude the court, after proper notice and hearing, from

enforcing a settlement agreement complying with Rule 11 even though one side no longer

consents to the settlement.” Padilla, 907 S.W.2d at 461. “The judgment in the latter case

is not an agreed judgment, but rather is a judgment enforcing a binding contract.” Id.

“Accordingly, the party seeking enforcement must pursue a separate breach of contract

claim which is subject to the normal rules of pleading and proof.” Staley v. Herblin, 188

S.W.3d 334, 336 (Tex. App.—Dallas 2006); Padilla, 907 S.W.2d at 462.

                                        ANALYSIS

       The Bank argues that the July 16 Email Exchange constitutes a valid contract

formed under Texas law and that the Court should enforce it in its entirety. Pl.’s Mot. to

Enf., ECF No. 17. Specifically, the Bank requests the Court to order Defendants to execute

an agreed judgment and a pledge agreement that were not included in the July 16 Email

Exchange and were not prepared by the Bank’s attorney until after July 16, 2019. Id. In

response, Defendants claim that the July 16 Email Exchange does not constitute a binding

settlement agreement per Rule 11 because (a) the Bank failed to establish that Mr. Quirk

and Mr. Stasio possessed the requisite authority to enter into a settlement agreement on

behalf of the parties, (b) the July 16 Email Exchange does not contain signatures satisfying

the requirements of Rule 11, (c) the July 16 Email Exchange does not contain all of the

material terms of the alleged settlement, (d) the Bank did not enter into the record a writing

                                              7
complying with Rule 11, and (e) at the time of the July 16 Email Exchange, Zig Zag had

not appeared in the case. Def.’s Resp. at pp. 5-7, ECF No. 28. Moreover, Defendants

expressly withdrew any actual or implied agreement for the consent judgment proposed by

the Bank. Ex. A to Def.’s Resp. at ¶ 31 and Ex. B to Def.’s Resp. at ¶ 15, ECF No. 28-1.

       Even if the July 16 Email Exchange constituted a valid and enforceable settlement

agreement containing an agreed judgment, the Court is not empowered to enforce the

agreement at this stage of the case. First, it is axiomatic that “[w]here fact issues are raised

or consent has been withdrawn, the only method available for enforcing a settlement

agreement is through summary judgment or trial.” Staley, 188 S.W.3d at 336 (citing

Mantas v. Fifth Court of Appeals, 925 S.W.2d 656, 658–59 (Tex. 1996)); Padilla, 907

S.W.2d at 462. Here, not only have Defendants expressly withdrawn their express or

implied consent to any potentially enforceable settlement agreements or consent

judgments, but there appear to be a variety of fact issues surrounding the enforceability of

any agreement the Bank relies upon in the July 16 Email Exchange. See Wiley v. Bertelsen,

770 S.W.2d 878, 882 (Tex. App.—Texarkana 1989, no writ) (“An alleged agreement

which is too vague, indefinite and uncertain is not an enforceable contract, and a contract

is not enforceable when the agreement of the parties leaves an essential term for later

determination and it is never determined.”); Osa v. Neill Investments, LLC, No. 02-17-

00181-CV, 2018 WL 1755224, at *4 (Tex. App.—Fort Worth 2018, no writ) (explaining

“it is not enough that one party thinks that he has made a contract; he must show that the

intentions of the parties to make a contract have been expressed in a matter that the court

can understand”). Second, the Bank has not pled a claim for breach of the settlement

                                               8
agreement. Indeed, “[t]o allow enforcement of a disputed settlement agreement simply on

motion and hearing would deprive a party of the right to be confronted by appropriate

pleadings, assert defenses, conduct discovery and submit contested fact issues to a judge

or jury.” Staley, 188 S.W.3d at 336-337; see also Cadle Co. v. Castle, 913 S.W.2d 627,

632 (Tex. App.—Dallas 1995, writ denied). In sum, the Court lacks the authority to enter

a consent judgment over the objection of Defendants, and the Bank has not pled and proved

a breach of contract cause of action to enforce a binding settlement agreement.

                                    CONCLUSION

      For the foregoing reasons, the Court finds that the Bank’s Motion to Enforce (ECF

No. 17) should be and is hereby DENIED. In accordance with this Order, the Bank is

hereby GRANTED leave to amend its Original Complaint. Plaintiff’s deadline to file an

Amended Complaint is February 21, 2020. Defendants’ deadline to file a responsive

pleading or other response to an Amended Complaint is 21 days from the date of the filing.

      SO ORDERED on this 3rd day of February, 2020.




                              Mark T. Pittman
                              UNITED STATES DISTRICT JUDGE




                                            9
